Title: 22d.
From: Adams, John Quincy
To: 


       I pass’d the day as usual at the office; but there was scarce a half an hour at a Time, without some visitor who entered into conversation with Mr. Parsons, and prevented us from paying any attention to our books. This is too frequently the case, and much of our Time is lost in that manner, luckily this was to me a leisure day, and I only made a few extracts from Blackstone.
       Little pass’d the evening with me.
       Weather quite moderate.
       I should wish in order to give some kind of variety to these pages, to bring in the aid of something more, than a mere insipid narrative of my journeys from the office to my lodgings, and from my lodgings to the office. I have heretofore made free plunder with the characters of persons with whom I had any connections, but on many accounts I have found this a dangerous practice: for as I cannot keep these volumes so secret as I should wish to, and as the models may by some measure get access to the picture, I am obliged either to forfeit my sincerity, even towards myself, or to run the risque of making enemies. My disposition has prompted me to prefer the latter evil and I have sometimes experienced the disadvantages of committing my real opinions to writing. I have been thinking whether the method of recording observations, without exemplifying characters, would not be equally agreeable to me without being dangerous. If my observations are collected from a concurrence of facts, and if they should be upon subjects of any consequence, I might in that manner pluck the rose, without pricking my finger with the thorn. I believe I shall endeavour, though not immediately to practice upon this plan.
      